        Case 2:20-cv-00738-DJA Document 9 Filed 03/25/21 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    ERIC VOLK,                                           Case No. 2:20-cv-00738-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    ANDREW SAUL,
10                           Defendant.
11

12          This matter is before the Court on Plaintiff Eric Volk’s Motion to Extend Time (ECF No.

13   8), filed on March 18, 2021. To date, Plaintiff has not completed service on Defendant. He

14   indicates that he needs an additional extension and indicates that he can confirm that the address

15   listed on the docket is correct. The Court will grant him an additional 30 days from today to

16   complete service. Failure to do so shall subject this action to dismissal.

17                                                 ORDER

18          IT IS THEREFORE ORDERED that Plaintiff Eric Volk’s Motion to Extend Time (ECF

19   No. 8) is granted.

20          IT IS FURTHER ORDERED that Plaintiff must complete service on Defendant within 30

21   days of this Order – by April 23, 2021.

22          IT IS FURTHER ORDERED that failure to complete service within the deadline will

23   result in an order dismissing this action.

24          DATED: March 25, 2021.

25

26                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
